.'   - ..

            r




                 1

                 2



                 4                                                        ,vRr :.

                 5

                 6                         UNITED STATES DISTRICT COURT
                .7                       CENTRAL DISTRICT OF CALIFORNIA
                 8
                     ~ UNITED'STATES OF AMERICA,
                 9

                10                              Plaintiff,        CASE NO
                                                                        ( ~
                                                                           6                      ,~~ ~-P -~
                11                        +~
                12                                                 ORDER OF DETENTION
                13

                14                              Defendant:
                15

                16                                                 I.
                17       A.() On motion ofthe. Government in a case allegedly involving:
                18           '1. (.~) a crime of~violence.
                19           2.() - an offense with maximum sentence of life imprisonment or death.
                20           3.() a narcotics or controlled substance offense with maximum sentence
                21                    often or more years .
                22           4. O     any felony -where the defendant has been convicted oftwo or more
                23                    prior offenses described above.
                24           5.()     any felony that is not otherwise a crime of violence that involves a
                25                    minor victim, or possession or use ofa firearm or destructive device
                26                   ~~ or any other dangerous weapon, or ~a failure to register under 18
                27                    U.S.0 § 2250.
                28       B.()       On motion by the Government /()on Court's own motion, in a case

                                           ORDER OF DETENTION AFTER HEARING(18 U.S.C. §3142(1))

                     CR-94(06/07)                                                                     Page 1 of4
      1                                     allegedly involving:
     2             ~            O.         On the.further allegation by the Government of:
     3                          1.() a serious risk that the:defendant will flee.
  4                             2. (~)         a serious risk-that the defendant will:
     5                 ~~          a. Oobstruct or attempt to obstructjustice.
  6                               b:()threaten, injure, or intimidate a prospective •witness or juror or
  7                                ~          attempt'to do so.
  8                C. The Government~is/(~) ~s not entitxed to a rebuttable presumption that no
  9            ~            condition or combination ofconditions will reasonably assure the defendant's
 10                         appearance as~required,and the safety of any person or the community.                                    I,
 11


 13                A.~                     The Court finds that no condition or combination of conditions will
14 .                                       reasonably assure:
 15                         1.(~ the appearance ofthe defendant as.required.
16                                O           and/or
17                          2.() the safety ofany person or the community.                                  ~   .
18             B:() The Court finds that the defendant has not rebutted by sufficient
19                                         evidence to the contrary the presumption provided by statute.
20                          ~          ~                                                                            .
21                                                                         III.
22             T'he Court has considered:
23            A. the nature and circumstances ofthe offenses)charged, including whether the
24                      offense is a crime ofviolence,a Federal crime ofterrorism,or involves a minor
25 ~                    victim or a controlled substance, firearm, explosive, or destructive device;
26~           B. the weight of evidence' against the defendant;
27            C. the history and characteristics ofthe defendant; and
28            D. the nature and seriousness ofthe danger to any person or to the community.

                                                   ORDER OF DETENTION AF'T'ER REARING(18 U.S.C. §3142(1))

          CR-94(06/07)                                                                                                  Page 2 of4
     1                                                      ~.

  2            The Court also has considered all the evidence adduced at the heaxing and the
     3         arguments and/or statements of counsel, and the Pretrial Services
  4            Reportlrecommendation.
  5
  6                                                         V.
. ~            The Court bases the foregoing findings)on the following:
 8             A.() As to flight risk:
 9
 10
 X1
I2
13
14
1s
16            B.() As to danger:
17
18
19
20
21
22
23
                                                                  r
24                                                        ~.

25           A.() The Court finds that a serious risk exists that the defendant will:
26                      1.()obstruct or attempt to obstruct justice.
27                      2.()attempt to/(~)threaten, injure or intimidate a witness or juror.
28

                                    ORDER OF DETENTION AFTER HEARING(18 II.S.C.§3142(7)

         CR-94(06/07)                                                                      Page 3 of4
:~


     a




                1            B. The Court bases the foregoing findings) on the following:
               2.

               3
               4                                     ~                                                                  ..
               5

              6

              7

              8                                                                             .
              9                                                   ~ VII.
           10

           11               A.IT IS T~iEREFORE ORDERED that the defendant be detained prior to trial.
           12               B. IT IS FURTHER ORDERED that the defendant be committed to the custody
          13            ~      o~the Attorney General for confinement in a corrections facility separate, to
         . 14       ~          the extent practicable, from persons awaiting or serving sentences or being
          15                   held in custody pending appeal.
          16                C. IT IS FURTHER ORDERED that the defendant be afforded reasonable
          17        ~          opportunity for private consultation with counsel.
          18                D.IT IS FURTI-~R ORDERED that, on order ofa Court ofthe United States ~ ~
          19                  or on request of any attorney for the Government,the person in. charge ofthe
         20                   corrections facility in which the defendant is.confined deliver the defetrc~ant
         21                   to a United States marshal for the purpose of an appearance in conne~~ion
         22                   with a~court proceeding.
                                                               j,°'~~~                                  .    ~;


         25
         26 ~ DAT`ED:
                                C~   i 2~
                                           ~ l
                                                                  UNITED STATES MAGISTRATE JUDGE
         27
         28                                                                                         ~       ..

                                             ORDER OF DETENTION AFTER HEARING(18 U.S.C. §3142(1))

                CR-94(06/07)                             ~                                                       Page 4 of4
